DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “one or more interchangeable devices (claim 1 line 24)”, “a plurality of devices” (claim 1 lines 26-27), “ a portable crane” of claim 1, line 17 with a separate “arm” of line 5, “lateral extension of arms beyond a cantilevered base system (claim 5 lines 1-2), and “arms of different lengths” (claim 5 line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “one or more interchangeable devices detachably secured with the wide-based frame or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system”, does not reasonably provide enablement for “one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding claim 1, this claim claims “one or more interchangeable devices detachably secured with the wide-based frame and/or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system” (lines 24-26).
The specification is not enabling because the specification enables one or more interchangeable devices detachably secured with the wide-based frame or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system, but does not enable one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system.  See figure 11.
Regarding the In re Wands Factor of “Amount of Direction Provided”, no direction is provided by the inventor to provide one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system.  As shown in figure 11, and paragraph 00060 of the specification, mechanical lifting devices 400 detachably secured to a base system 300 or a leg of a wide-based frame 200.  
Only direction is provided by the inventor to provide one or more interchangeable devices detachably secured with the wide-based frame or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system.
What direction has Inventor/Applicant provided for providing one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system?
Regarding the In re Wands Factor of  “State of the Prior Art”, as there does not appear to be prior art similar to the claimed invention, the prior art does not provide enablement for one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system. 
Regarding the Wands Factor of “Existence of Working Examples”, this claim claims “one or more interchangeable devices detachably secured with the wide-based frame and/or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system” (lines 24-26).
However, the specification only appears to disclose “one or more interchangeable devices detachably secured with the wide-based frame or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system”, see paragraph 00060 of the written specification and figure 11.
  No working example is disclosed for the claimed limitation of one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system.
Thus, a single working example for the claimed invention of one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system is disclosed.
Where in the specification is a working example of “one or more interchangeable devices detachably secured with the wide-based frame and an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system” disclosed?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “wherein an arm is detachably secured to an opposing back leg of the wide-based frame” (lines 5-6).  This limitation renders the claim indefinite because the limitation is unclear as to whether or not “an arm” refers to the “at least one arm” (of line 3) or is a different arm than the “at least one arm”.  Does “an arm” refers to the “at least one arm” (of line 3), a different arm, or a short portion of a pivotable arm?  For this office action, “an arm” will be considered as referring to a short portion of a pivotable arm.
Further regarding claim 1, the limitation of “a pivot point” (line 6) renders the claim indefinite because the limitation is unclear as whether or not “a pivot point” of line 6 refers to “a pivot point” of line 3, or refers to a different pivot point.  For this office action, “a pivot point” of line 6 will be considered as referring the pivot point of line 3.
Further regarding claim 1, the limitation of “a front leg” (line 6) renders the claim indefinite because the limitation is unclear as whether or not “a front leg” of line 6 refers to “a front leg” of line 3, or refers to a different front leg.  For this office action, “a front leg” of line 6 will be considered as referring the front leg of line 3.
Further regarding claim 1, the limitations of “an arm” (line 7), and “an arm” (line 8) renders the claim indefinite because the limitations are unclear as to whether or not “an arm” of line 7 and “an arm” of line 8 refers to the “at least one arm” (of line 3), “an arm” (of line 5), or is a different arm.  Does “an arm” of line 7 and “an arm” of line 8 refer to the “at least one arm” (of line 3), “an arm” (of line 5), a different arm, or a short portion of a pivotable arm?  For this office action, “an arm” of line 7 and “an arm” of line 8 will be considered as referring to a short portion of a pivotable arm.
Further regarding claim 1, the limitation of “a back leg” (line 7) renders the claim indefinite because the limitation is unclear as whether or not “a back leg” of line 7 refers to “an opposing back leg” of line 5, or refers to a different back leg.  For this office action, “a back leg” of line 7 will be considered as referring the opposing back leg of line 5.
Further regarding claim 1, the limitation of “a bottom of the wide-based frame” (line 11) renders the claim indefinite because the limitation is unclear as whether or not “a bottom of the wide-based frame” of line 11 refers to “a bottom of the frame” of line 2, or refers to a different bottom of the frame.  For this office action, “a bottom of the wide-based frame” of line 11 will be considered as referring the bottom of the frame of line 2.
Further regarding claim 1, the limitation of “an arm” (line 12) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 12 refers to the “at least one arm” (of line 3), “an arm” (of line 5), or is a different arm.  Does “an arm” of line 12 refer to the “at least one arm” (of line 3), “an arm” (of line 5), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 12 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 1, the limitation of “an underlying base” (line 13) renders the claim indefinite because the limitation is unclear as to whether or not “an underlying base” of line 13 refers to the “a base” (of line 10), or is a different base.  Does “an underlying base” of line 13 refer to the “a base” (of line 10), or a different base?  For this office action, “an underlying” of line 13 will be considered as referring to “a base” of line 10.
Further regarding claim 1, the limitation of “a base” (line 15) renders the claim indefinite because the limitation is unclear as to whether or not “a base” of line 15 refers to the “a base” (of line 10), or is a different base.  Does “a base” of line 15 refer to the “a base” (of line 10), or a different base?  For this office action, “a base” of line 15 will be considered as referring to “a base” of line 10.
Further regarding claim 1, the limitation of “a load” (line 19) renders the claim indefinite because the limitation is unclear as to whether or not “a load” of line 19 refers to the “a load” (of line 13), or is a different load.  Does “a load” of line 19 refer to the “a load” (of line 13), or a different load?  For this office action, “a load” of line 19 will be considered as referring to “a load” of line 13.
Further regarding claim 1, the limitation of “an arm” (line 19) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 19 refers to the “at least one arm” (of line 3), “an arm” (of line 5), or is a different arm.  Does “an arm” of line 19 refer to the “at least one arm” (of line 3), “an arm” (of line 5), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 19 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 1, the limitation of “two interconnected and parallel bases” (lines 20-21) renders the claim indefinite because the limitation is unclear as to whether or not “two interconnected and parallel bases” of lines 20-21 refers to the “a base” (of line 10), or is a different base.  Does “two interconnected and parallel bases” of lines 20-21 refer to the “a base” (of line 10), or a different base?  For this office action, “two interconnected and parallel bases” of lines 20-21 will be considered as referring to “a base” of line 10.
Further regarding claim 1, the limitation of “a load” (line 22) renders the claim indefinite because the limitation is unclear as to whether or not “a load” of line 22 refers to the “a load” (of line 13), or is a different load.  Does “a load” of line 22 refer to the “a load” (of line 13), or a different load?  For this office action, “a load” of line 22 will be considered as referring to “a load” of line 13.
Further regarding claim 1, the limitation of “an arm” (lines 22-23) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of lines 22-23 refers to the “at least one arm” (of line 3), “an arm” (of line 5), or is a different arm.  Does “an arm” of lines 22-23 refer to the “at least one arm” (of line 3), “an arm” (of line 5), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of lines 22-23 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 1, the limitation of “an underlying base” (line 25) renders the claim indefinite because the limitation is unclear as to whether or not “an underlying base” of line 25 refers to the “a base” (of line 10), or is a different base.  Does “an underlying base” of line 25 refer to the “a base” (of line 10), or a different base?  For this office action, “an underlying” of line 25 will be considered as referring to “a base” of line 10.
Further regarding claim 1, the limitation of “at least one arm” (line 25) renders the claim indefinite because the limitation is unclear as to whether or not “at least one arm” of line 25 refers to the “at least one arm” (of line 3), “an arm” (of line 5), or is a different arm.  Does “at least one arm” of line 25 refer to the “at least one arm” (of line 3), “an arm” (of line 5), a different arm, or a long portion of a pivotable arm?  For this office action, “at least one arm” of line 25 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 1, the limitation of “a portable crane” (lines 25-26) renders the claim indefinite because the limitation is unclear as to whether or not “a portable crane” of lines 25-26 refers to the “a portable crane” (of line 1), or is a different portable crane.  Does “a portable crane” of lines 25-26 refer to the “a portable crane” (of line 1), or a different portable crane or a separate crane from the arm on lines 5-9?  How many cranes are being claimed in claim 1?  For this office action, “a portable crane” of lines 25-26 will be considered as referring to the portable crane of line 1.
Further regarding claim 1, the limitation of “a plurality of devices may be deployed to support an extended reach of a portable crane and cantilevered base system and/or an increased load on an arm” of lines 26-27 renders the claim indefinite because the use of “may be” leaves the claim unclear as whether or not the limitations after “may be” are being positively claimed.  Are the limitations after “may be” being positively claimed?  For this office action, the limitations after “may be” will be interpreted as being positively claimed.  Applicant may want to consider amending/changing “maybe” to -are-. 
Further regarding claim 1, the limitation of “a portable crane” (line 27) renders the claim indefinite because the limitation is unclear as to whether or not “a portable crane” of line 27 refers to the “a portable crane” (of line 1), or is a different portable crane.  Does “a portable crane” of line 27 refer to the “a portable crane” (of line 1), or a different portable crane?  For this office action, “a portable crane” of line 27 will be considered as referring to the portable crane of line 1.
Further regarding claim 1, the limitation of “an increased load” (line 28) renders the claim indefinite because the limitation is unclear as to whether or not “an increased load” of line 28 refers to the “a load” (of line 13), or is a different load.  Does “an increased load” of line 28 refer to the “a load” (of line 13), or a different load?  For this office action, “an increased load” of line 28 will be considered as referring to “a load” of line 13.
Further regarding claim 1, the limitation of “an arm” (lines 28) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 28 refers to the “at least one arm” (of line 3), “an arm” (of line 5), or is a different arm.  Does “an arm” of line 28 refer to the “at least one arm” (of line 3), “an arm” (of line 5), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 28 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 1, the limitation of “a portable crane” (line 29) renders the claim indefinite because the limitation is unclear as to whether or not “a portable crane” of line 29 refers to the “a portable crane” (of line 1), or is a different portable crane.  Does “a portable crane” of line 29 refer to the “a portable crane” (of line 1), or a different portable crane?  For this office action, “a portable crane” of line 29 will be considered as referring to the portable crane of line 1.
Further regarding claim 1, the limitation of “a base” (line 30) renders the claim indefinite because the limitation is unclear as to whether or not “a base” of line 30 refers to the “a base” (of line 10), or is a different base.  Does “a base” of line 30 refer to the “a base” (of line 10), or a different base?  For this office action, “a base” of line 30 will be considered as referring to “a base” of line 10.
Further regarding claim 1, the limitation of “a portable crane and cantilevered base system may be freestanding and support a variety of applications without attaching a base to a floor, surface, or bed of a motorized or non-motorized vehicle” of lines 29-31 renders the claim indefinite because the use of “may be” leaves the claim unclear as whether or not the limitations after “may be” are being positively claimed.  Are the limitations after “may be” being positively claimed?  For this office action, the limitations after “may be” will be interpreted as being positively claimed.  Applicant may want to consider amending/changing “maybe” to -are-. 

Regarding claim 2, the limitation of “at least one arm” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “at least one arm” of line 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “at least one arm” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “at least one arm” of line 3 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 2, the limitation of “a crane” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of line 3 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of line 3 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a portable crane” of line 3 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 2, the limitation of “an arm” (line 4) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 4 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 4 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 4 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 2, the limitation of “a load” (line 4) renders the claim indefinite because the limitation is unclear as to whether or not “a load” of line 4 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “a load” of line 4 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “a load” of line 4 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 2, the limitation of “one or more extended arms” (lines 4-5) renders the claim indefinite because the limitation is unclear as to whether or not “one or more extended arms” of lines 4-5 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “one or more extended arms” of lines 4-5 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “one or more extended arms” of lines 4-5 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 2, the limitation of “a crane” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of line 5 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of line 5 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a crane” of line 5 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 2, the limitation of “a portable crane” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “a portable crane” of line 5 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a portable crane” of line 5 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a portable crane” of line 5 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 2, the limitation of “a portable crane and cantilevered base system may be augmented to support an extended reach of a crane and/or an increased load on an arm” of lines 5-7 renders the claim indefinite because the use of “may be” leaves the claim unclear as whether or not the limitations after “may be” are being positively claimed.  Are the limitations after “may be” being positively claimed?  For this office action, the limitations after “may be” will be interpreted as being positively claimed.  Applicant may want to consider amending/changing “maybe” to -are-.
Further regarding claim 2, the limitation of “a crane” (line 6) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of line 5 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of line 6 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a crane” of line 6 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 2, the limitation of “an increased load” (lines 6-7) renders the claim indefinite because the limitation is unclear as to whether or not “an increased load” of lines 6-7 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “an increased load” of lines 6-7 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “an increased load” of lines 6-7 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 2, the limitation of “an arm” (line 7) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 7 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 7 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 7 will be considered as referring to a long portion of a pivotable arm.

Regarding claim 3, the limitation of “a load” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “a load” of line 3 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “a load” of line 3 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “a load” of line 3 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 3, the limitation of “one or more extended arms” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “one or more extended arms” of line 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “one or more extended arms” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “one or more extended arms” of line 3 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 3, the limitation of “a crane” (lines 3-4) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of lines 3-4 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of lines 3-4 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a crane” of lines 3-4 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 3, the limitation of “a portable crane” (line 4) renders the claim indefinite because the limitation is unclear as to whether or not “a portable crane” of line 4 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a portable crane” of line 4 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a portable crane” of line 4 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 3, the limitation of “a portable crane and cantilevered base system may be augmented to support an extended reach of a crane and/or an increased load on an arm” of lines 5-7 renders the claim indefinite because the use of “may be” leaves the claim unclear as whether or not the limitations after “may be” are being positively claimed.  Are the limitations after “may be” being positively claimed?  For this office action, the limitations after “may be” will be interpreted as being positively claimed.  Applicant may want to consider amending/changing “maybe” to -are-.
Further regarding claim 3, the limitation of “a crane” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of line 5 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of line 5 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a crane” of line 5 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 3, the limitation of “an increased load” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “an increased load” of line 5 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “an increased load” of line 5 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “an increased load” of line 5 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 3, the limitation of “an arm” (lines 5-6) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of lines 5-6 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of lines 5-6 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of lines 5-6 will be considered as referring to a long portion of a pivotable arm.

Regarding claim 4, the limitation of “a load” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “a load” of line 3 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “a load” of line 3 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “a load” of line 3 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 4, the limitation of “one or more extended arms” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “one or more extended arms” of line 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “one or more extended arms” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “one or more extended arms” of line 3 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 4, the limitation of “a crane” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of line 3 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of line 3 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a crane” of line 3 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 4, the limitation of “a portable crane” (line 4) renders the claim indefinite because the limitation is unclear as to whether or not “a portable crane” of line 4 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a portable crane” of line 4 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a portable crane” of line 4 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 4, the limitation of “a portable crane and cantilevered base system may be augmented to support an extended reach of a crane and/or an increased load on an arm” of lines 4-5 renders the claim indefinite because the use of “may be” leaves the claim unclear as whether or not the limitations after “may be” are being positively claimed.  Are the limitations after “may be” being positively claimed?  For this office action, the limitations after “may be” will be interpreted as being positively claimed.  Applicant may want to consider amending/changing “maybe” to -are-.
Further regarding claim 4, the limitation of “a crane” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “a crane” of line 5 refers to the “a portable crane” (of line 1 of claim 1), or is a different portable crane.  Does “a crane” of line 5 refer to the “a portable crane” (of line 1 of claim 1), or a different portable crane?  For this office action, “a crane” of line 5 will be considered as referring to the portable crane of line 1 of claim 1.
Further regarding claim 4, the limitation of “an increased load” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “an increased load” of line 5 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “an increased load” of line 5 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “an increased load” of line 5 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 4, the limitation of “an arm” (line 5) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 5 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 5 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 5 will be considered as referring to a long portion of a pivotable arm.

Regarding claim 5, the limitation of “arms” (line 2) renders the claim indefinite because the limitation is unclear as to whether or not “arms” of lines 2 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “arms” of line 2 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “arms” of line 2 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 5, the limitation of “arms of different lengths” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “arms of different lengths” of lines 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “arms of different lengths” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “arms of different lengths” of line 3 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 5, the limitation of “further supported structurally by one of more augmented counterbalance systems and/or or mechanical lifting devices” (lines 3-4) renders the claim indefinite because the claim is unclear as what claimed structure is “further supported structurally by one of more augmented counterbalance systems and/or or mechanical lifting devices”.  What claimed structure is “further supported structurally by one of more augmented counterbalance systems and/or or mechanical lifting devices”?  For this office action, the arms will be considered the structure “further supported structurally by one of more augmented counterbalance systems and/or or mechanical lifting devices”.

Regarding claim 6, the limitation of “an arm” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 3 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 6, the limitation of “an arm” (line 3, second recitation) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 3 (second recitation) refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 3 (second recitation) refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 3 (second recitation) will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 6, the limitation of “a leg” (line 4) renders the claim indefinite because the limitation is unclear as whether or not “a leg” of line 4 refers to “an opposing back leg” of line 5 of claim 1, or refers to a different back leg.  For this office action, “a leg” of line 4 will be considered as referring the opposing back leg of line 5.

Regarding claim 7, the limitation of “a designated load” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “a designated load” of line 3 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “a designated load” of line 3 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “a designated load” of line 3 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 7, the limitation of “an arm” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 3 will be considered as referring to a long portion of a pivotable arm.

Regarding claim 8, the limitation of “an arm” (line 2) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 2 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 2 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 2 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 8, the limitation of “an arm” (line 3) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 3 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 3 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 2 will be considered as referring to a long portion of a pivotable arm.
Further regarding claim 8, the limitation of “an increased load” (lines 3-4) renders the claim indefinite because the limitation is unclear as to whether or not “an increased load” of lines 3-4 refers to the “a load” (of line 13 of line 1), or is a different load.  Does “an increased load” of lines 3-4 refer to the “a load” (of line 13 of claim 1), or a different load?  For this office action, “an increased load” of lines 3-4 will be considered as referring to “a load” of line 13 of claim 1.
Further regarding claim 8, the limitation of “an arm” (line 4) renders the claim indefinite because the limitation is unclear as to whether or not “an arm” of line 4 refers to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), or is a different arm.  Does “an arm” of line 4 refer to the “at least one arm” (of line 3 of claim 1), “an arm” (of line 5 of claim 1), a different arm, or a long portion of a pivotable arm?  For this office action, “an arm” of line 4 will be considered as referring to a long portion of a pivotable arm.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Lee (GB 2,326,629 A) and Alain (FR 2,587,017) are considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims:
	A portable crane and cantilevered base system comprising: 

a wide-based frame that is wider at a bottom of the frame than at a top of the frame; 

at least one arm that is detachably secured to a pivot point near the top of a front leg of the wide-based frame; 

wherein an arm is detachably secured to an opposing back leg of the wide-based frame at a same or lower elevation as a pivot point on a front leg of the wide-based frame and an arm is held by a lockpin on a back leg of the wide-based frame once a desired inclination of an arm is reached; 

at least one base beneath the wide-based frame; 

wherein the wide-based frame is off-centered near the back of a base and is detachably secured to a bottom of the wide-based frame; 

wherein an arm extends laterally from the wide-based frame and beyond the periphery of an underlying base in a direction of a load to be lifted, lowered, held, or transported; 

a plurality of wheels detachably secured to the bottom of a base, or detachably secured between two parallel bases, wherein the two bases are interconnected by a center pivot point extending through two bases beneath the wide-based frame enabling 360-degree horizontal rotation of a portable crane and cantilevered base system with or without a load on an arm; 

one or more detachably secured lockpins between two interconnected and parallel bases, or one or more wedge devices beneath a single rotatable base, to prevent rotation of a portable crane and cantilevered base system with or without a load on an arm; 

one or more interchangeable devices detachably secured with the wide-based frame and/or an underlying base and engaged with at least one arm to augment support of a portable crane and cantilevered base system, wherein, in operation, a plurality of devices may be deployed to support an extended reach of a portable crane and cantilevered base system and/or an increased load on an arm; and 

wherein, in operation, a portable crane and cantilevered base system may be freestanding and support a variety of applications without attaching a base to a floor, surface, or bed of a motorized or non-motorized vehicle.

Neither Lee nor Alain (both considered the prior art of record) disclose nor would be obvious to the limitations 1) “a wide-based frame that is wider at a bottom of the frame than at a top of the frame”, 2) “at least one arm that is detachably secured to a pivot point near the top of a front leg of the wide-based frame”, 3) “wherein an arm is detachably secured to an opposing back leg of the wide-based frame at a same or lower elevation as a pivot point on a front leg of the wide-based frame and an arm is held by a lockpin on a back leg of the wide-based frame once a desired inclination of an arm is reached”, and 4) “one or more detachably secured lockpins between two interconnected and parallel bases, or one or more wedge devices beneath a single rotatable base, to prevent rotation of a portable crane and cantilevered base system with or without a load on an arm”, in conjunction with the remaining limitations of independent claim 1.

Lee and Alain each appear to disclose 1) a wide-based frame that is wider at a bottom of the frame than at a top of the frame and 2) at least one arm that is detachably secured to a pivot point near the top of a front leg of the wide-based frame.  

However, neither Lee nor Alain disclose nor teach 1) wherein an arm is detachably secured to an opposing back leg of the wide-based frame at a same or lower elevation as a pivot point on a front leg of the wide-based frame and 2) one or more detachably secured lockpins between two interconnected and parallel bases, or one or more wedge devices beneath a single rotatable base, to prevent rotation of a portable crane and cantilevered base system with or without a load on an arm.

Lee discloses the arm (20) connected to a counterweight (18), see figure 1 (and page 6 lines 4-11 starting with “The weight of any load…”).  Alain discloses the arm (1) connected to three point device of a tractor (at third point 16, see 8th paragraph of page 1 of provided machine translation, starting with “At the first lifting…”, and see figure 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654